                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


    UNITED STATES OF AMERICA,
              v.                                          Case No. 3:08-cr-16-KRG-KAP
                                                          (Case No. 3:16-cv-82-KRG-KAP)
    ARIEL JEFFERS,
                            Movant

                                                  Order

        Movant's pleading at ECF no. 348, styled Motion to Amend or

Additional Findings Under Fed.R.Civ.P. 52 (b), construed as a motion

to alter or amend the judgment at ECF no.                             347 that denied his

motion    to vacate          at   ECF      no.    2 92,    was   referred to Magistrate

Judge    Keith    A.    Pesto        for       proceedings       in   accordance   with   the

Magistrates Act, 28 U.S.C.                 §    636, and Local Civil Rule 72.

        The Magistrate Judge filed a                      Report and Recommendation on

August 8,    2018, ECF no. 349,                 recommending that the motion should

be denied.       The parties were notified that pursuant to 28 U.S.C.

§   636(b) (1), they had fourteen days to file written objections to

the Report and Recommendation.                     Jeffers filed objections, styled

Reply     Brief        In     Opposition            To      Magistrate's      Report      And

Recommendation, at ECF no. 352.

        After de nova review of the record in this matter, the Report

and Recommendation, and the objections thereto, the objections at

ECF no. 352 are meritless.                     The following order is entered:



                                                     1
     AND NOW,   this   g_thday   of December 2019, it is ORDERED that

the motion at ECF no. 348 is denied.       The Report and Recommendation

at ECF no. 349 is adopted as the opinion of the Court.




                                  KIM R. GIBSON
                                  UNITED STATES DISTRICT JUDGE


  Notice to counsel of record by ECF and by U.S. Mail          to:

             Ariel L. Jeffers, Reg. No. 11251-068
             U.S.P. Lee
             P.O. Box 305
             Jonesville, VA 24263




                                       2
